Order entered March 28, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-01056-CV

                        LG CHEM, LTD., Appellant

                                      V.

                   CHRISTOPHER W. TULLIS, Appellee

              On Appeal from the 193rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-19-05481

                                   ORDER

      Before the Court is appellee’s March 25, 2022 unopposed motion for an

extension of time to file his brief. We GRANT the motion and extend the time to

April 13, 2022.


                                           /s/   KEN MOLBERG
                                                 JUSTICE